DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2014/0007823) and in further view of Pang et al (US 2015/0143811).
	Qian discloses a heating system for heating heat-transfer oil using boiler flue gas comprising:
	(1) a boiler;
	(2) a heat-transfer oil heater (i.e. a thermal storage medium heater) disposed the flue in front of an economizer also disposed in the flue (see Abstract); and
	(3) the water inlet pipe of the economizer (i.e. the feed water inlet of the economizer connected with a feedwater pump and through a first flow control valve (see [0027]).
	Qian further discloses that the heat-transfer oil releases the heat energy inside a heat consumption device to fully utilize the high temperature and heat energy of the flue gas (see [0023]).  Qian also discloses the arrangement where the exhaust heat utilization device is capable of recycling part of the exhaust heat of the flue gas for compensating energy to the economizer (see [0025]).
	The invention differs from Qian where a thermal storage medium heater is used in connection with a low temperature storage tank and high temperature storage tank and the low and high temperature storage tanks are connected to an internal SCR denitration catalytic module and connected to a thermal storage feedwater heater.

	Pang therefore reads on the low temperature storage tank and hot temperature storage tank which necessarily have connections to the SCR catalytic module and medium pumps and medium control valves.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to make a system as disclosed by Qian, comprising a cold storage tank and hot storage tank connected by ports and valves to the catalytic module and the heat source (i.e. exhaust gas or flue gas) as disclosed by Pang since Pang suggests that control helps reduce emissions during periods of lower temperature and increase the efficiency of the catalyst system during periods that would otherwise be inefficient.

	Regarding Claim 4, Qian also discloses a heat-transfer oil.  Pang also discloses a system where the thermal storage medium is oil (see [0021]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qian and Pang as applied to Claim 1 and in further view of Bruckner et al (US 2011/0041783).
	As applied to Claim 1, Qian and Pang disclose a power generating system comprising a thermal storage medium heater and an economizer distributed in a flue located at a tail portion of a boiler and all the fluid connections and controls thereof to an SCR catalytic module and a high-pressure heater.
Regarding Claim 2, Qian and Pang do not specifically disclose the catalytic module comprising a heating unit and catalytic unit where the heating unit comprises a thermal exchange tube and a catalytic coating coated on the thermal exchange tube set.
Bruckner discloses a combustion system comprising a fossil-fueled power plant and an exhaust gas purification device comprising SCR catalyst coated on heat exchanger pipes of a heating boiler or a waste heat steam generator (see [0008-0013].  Bruckner further suggests that a particularly compact and simple construction can be achieved and the cleaning function can be particularly effective and space saving (See [0008]).  It would have been obvious to one of ordinary skill .

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qian and Pang as applied to Claim 1 and in further view of Giras et al (US 4,029,952).
As applied to Claim 1, Qian and Pang disclose a power generating system comprising a thermal storage medium heater and an economizer distributed in a flue located at a tail portion of a boiler and all the fluid connections and controls thereof to an SCR catalytic module and a high-pressure heater.
Regarding Claim 3, Pang further discloses the system wherein the sensors enable the controller to provide control signals to adjust heat transfer components (e.g. valves, pumps, flow restrictors or regulators, pressure regulators) between the thermal storage system and the heat sources and exhaust treatment system (see [0022]).  Qian and Pang do not specifically disclose a system where the valves comprise variable frequency pumps.
Giras discloses an electric power plant system having multiple computer systems for controlling the flow of feedwater by setting the speed of the boiler feed pumps (i.e. where the pumps are variable frequency pumps) and the positions of the valves (See Col 10, Ln 18-20).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the system as disclosed by Qian and Pang where the pumps are variable frequency pumps as 
	Regarding Claim 5, Pang further discloses a method where the system comprises sensors including temperature sensors measuring exhaust temperature, catalyst temperature, heat source temperature, and tank temperature (See [0022]).  Pang further discloses the system wherein the sensors enable the controller to provide control signals to adjust heat transfer components (e.g. valves, pumps, flow restrictors or regulators, pressure regulators) between the thermal storage system and the heat sources and exhaust treatment system (see [0022]).  Pang further discloses that the controller executes instructions to control the heat transfer for heating the catalysts in the catalysts system (see [0024]).  Pang therefore reads on a method comprising the step (A) comprising adjusting the operating temperature of the catalytic module through adjusting the pumps and valves where the catalyst temperature is measured and opening or closing the thermal storage medium control valve depending on whether the temperature is in the operating range.
Pang also discloses the system where the controllers can control the heat transferred to the medium in the storage tanks (See [0023]).  Pang therefore reads on a step (B) for calculating the thermal storage capacity of the high temperature storage tank and the low temperature storage tank and opening the pump if the thermal storage is insufficient.
	Qian and Pang do not teach or suggest a method comprising the step (C) when the coal-powered power generation system needs to rapidly increase load, 
	Giras discloses an electric power plant having computer system comprising a first level control fir the feedwater pumps and the feedwater valves by a feedwater control which responds to load demand from the boiler demand generator and to process variables to keep the feedwater flow dynamically in line with the load demand (see Col 10, Ln 18-32).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for operating the power station as disclosed by Qian and Pang where the method comprises controlling the control valves and pumps to the feedwater as disclosed by Giras so that the load of the power plant can be controlled to the load demand and suggested by Giras.
	Regarding claim 6, Pang discloses the method where the temperature of the exhaust gas and catalyst has higher efficiency when above certain temperatures such as 300, 350, or 400°C (see [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the temperature is controlled to any workable or optimum range overlapping with Pang’s greater than 300°C including the claimed range to perform the exhaust purification at the highest efficiency as suggested by Pang.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/23/2022